           Case 1:21-cv-03915-JMF Document 32 Filed 07/26/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
BANK OF UTAH,                                                          :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-CV-3915 (JMF)
                  -v-                                                  :
                                                                       :       ORDER
ABC AEROLINEAS, S.A. DE C.V.,                                          :
                                                                       :
                                    Defendant.                         :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        Defendant in this action is in default, see ECF No. 15, and Plaintiff has moved for an
entry of default judgment, see ECF No. 17. On July 21, 2021, the Court held a hearing
concerning Plaintiff’s motion for default judgment and raised two issues for Plaintiff. First, the
Court sought assurance from Plaintiff, who is proceeding “not in its individual capacity but
solely as owner trustee,” see ECF No. 1 (“Compl.”), at 1, that diversity jurisdiction was properly
invoked in this case. Second, the Court noted that a certain category of costs — costs “to meet
return conditions” — were based on “estimates,” ECF No. 22 (“Brennan Decl.”), ¶ 13, and
questioned whether an inquest was appropriate.

        In response, Plaintiff filed a supplemental letter on July 23, 2021. ECF No. 31 (“Pl.’s
Supp. Letter”). After reviewing the letter and its citation to controlling authority, see Raymond
Loubier Irrevocable Tr. v. Loubier, 858 F.3d 719, 729 (2d Cir. 2017), the Court is convinced that
diversity jurisdiction was properly invoked in this case as between the Plaintiff-Trustee — a
citizen of Utah — and Defendant — a citizen of Mexico, see Compl. ¶¶ 5-7.

          As to the second issue raised by the Court, citing “undue expense and effort,” Plaintiff
states that it does not believe an inquest “would serve any useful purpose.” Pl.’s Supp. Letter 3.
Still, it argues that the costs stated in Paragraph 13 of the Brennan Declaration, totaling
$2,961,950.00, are appropriately awarded through default judgment. Plaintiff’s invocation of
Fustok v. ContiCommodity Services, Inc., 873 F.2d 38, 40 (2d Cir. 1989), is not convincing.
Yes, the damages there “were neither liquidated nor capable of mathematical calculation,” but
the district court “relied upon,” inter alia, “detailed affidavits and documentary evidence” to
support its entry of damages. Id. By contrast, here, at least some portion of the $2,961,950.00
are based solely on Mr. Brennan’s say-so — and his fairly conclusory say-so in a single
paragraph, no less. Without more, that is not enough.

       Although Plaintiff acknowledges that the Court “has discretion to decline to award” the
$2,961,950.00 in question, the Court understands that at least some portion of this sum is,
         Case 1:21-cv-03915-JMF Document 32 Filed 07/26/21 Page 2 of 2




indeed, based on documentary evidence. See Brennan Decl. ¶ 13 (“$1,575,582 is based on
estimates or quotes provided by potential vendors.”); ECF No. 24 (“Butler Decl.”), ¶ 24 (same).
Unfortunately, while the Butler Declaration contains exhibits providing a documentary basis for
some of the relevant costs, they are not properly indexed and the Court is unable to ascertain
what portion of the $2,961,950.00, if any, is supported by appropriate documentation.
Accordingly, Plaintiff is hereby ORDERED to file a supplemental letter no later than July 29,
2021, indicating what portion — if any — of the $2,961,950.00 is supported by appropriate
documentation (or, by the same date, to submit a supplemental declaration with additional
documentation if Plaintiff wishes to do so), and to submit a correspondingly revised proposed
default judgment.

        Plaintiff is ORDERED to serve a copy of this Order on Defendant by overnight courier
and file proof of service within two business days of the date of this Order.

       SO ORDERED.

Dated: July 26, 2021                               __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
